DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               MOLINA HEALTHCARE OF FLORIDA, INC.,
                            Appellant,

                                      v.

NORTH BROWARD HOSPITAL DISTRICT d/b/a BROWARD HEALTH,
                      Appellee.

                              No. 4D22-1161

                          [November 3, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey Levenson, Judge; L.T. Case No.
21-022207 CACE.

  Eduardo S. Lombard, Angela D. Miles, and Melissa R. Hedrick of the
Radey Law Firm, Tallahassee, for appellant.

  Danya J. Pincavage, Douglas A. Wolfe, Hana A. Aryan, Matthew Espino,
and Omar Ali-Shamaa of Wolfe │ Pincavage, Miami, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.